FILED
                             NOT FOR PUBLICATION                           MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


XINSHENG WANG,                                   No. 12-73188

               Petitioner,                       Agency No. A089-799-266

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Xinsheng Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We grant the petition for review and remand.

      Wang’s testimony and written statement indicate he was arrested, struck, and

detained for six days for holding a house church gathering at his store. During his

second interrogation, he was struck again and forced to sign a document requiring

weekly reporting and monitoring and barring him from his Christian contacts,

activities, and beliefs. The authorities also sealed his store and confiscated his

business license. Before coming to the United States, he reported 18 times and had

to report whether he was complying with the religious ban. After he stopped

reporting, he did not return home.

      In finding Wang did not suffer past persecution, the BIA characterized his

experience as a “single, isolated encounter with the authorities.” Substantial

evidence does not support this finding because the BIA did not address the full

extent of Wang’s past harm. See Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir.

1998) (“[t]he key question is whether, looking at the cumulative effect of all the

incidents a petitioner has suffered, the treatment [he] received rises to the level of

persecution”); Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004). Further, in

assessing Wang’s future fear, the agency did not give Wang an opportunity to

corroborate his account of continuing police interest, see Ren v. Holder, 648 F.3d
2                                     12-73188
1079, 1090-93 (9th Cir. 2011), and the BIA did not acknowledge that his continued

religious contacts were in secret. In light of the BIA’s failure to fully address past

persecution and the possibility of a presumption of future fear, we do not otherwise

address the agency’s finding that Wang failed to establish a well-founded fear of

future persecution. Thus, we grant the petition as to Wang’s asylum claim and

remand to the BIA for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                    12-73188